IN THE SUPREME COURT OF THE STATE OF NEVADA


                  RAUL ALCANTARA-BAHENA,                                           No. 83969
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                                       FILE
                                    Respondent.                                        JAN 1 8 2022
                                                                                   •
                                                                                             k BROWN
                                                                                            PREME




                                        ORDER DISMISSING APPEAL

                              This is a pro se appeal from a judgment of conviction. Second
                  Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.
                              This court's review of this appeal reveals a jurisdictional defect.
                  Specifically, the district court entered the judgment of conviction on August
                  24, 2021. Appellant did not file the notice of appeal, however, until
                  December 15, 2021, well after the expiration of the 30-day appeal period
                  prescribed by NRAP 4(b). Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                  946 (1994) (explaining that an untimely notice of appeal fails to vest
                  jurisdiction in this court). Accordingly, this court
                              ORDERS this appeal DISMISSED.




                                                  .21Lk
                                                          yaw
                                                                off%          ,J
                                           Hardesty


                       AI,ZisC.JV            ,J                                                  J.
                  Stiglich                                             Hern



SUPREME COURT
     OF
   NEVADA

WI 1947A <20045



                                                                                                       ,
                    cc:   Hon. Connie J. Steinheimer, District Judge
                          Raul Alcantara-Bahena
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPFIEME COURT
        OF
      NEVADA


to)   947A 4401,.